NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SEQUOIA FORESTKEEPER,                           No.    17-17011

                Plaintiff-Appellant,            D.C. No.
                                                1:16-cv-00759-AWI-JLT
 v.

ERIC LA PRICE, in his official capacity as      MEMORANDUM*
District Ranger for the Western Divide
Ranger District of the Sequoia National
Forest; et al.,

                Defendants-Appellees,

SIERRA FOREST PRODUCTS,

      Intervenor-Defendant-
      Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                       Argued and Submitted May 15, 2018
                            San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and ZILLY,**
District Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Thomas S. Zilly, United States District Judge for the
Western District of Washington, sitting by designation.
      Plaintiff-Appellant Sierra ForestKeeper appeals the district court’s decision

granting summary judgment in favor of Defendants-Appellees Eric La Price, et al.,

and Intervenor-Defendant-Appellee Sierra Forest Products. Having carefully

considered the record, briefs, and oral arguments, we affirm for the reasons given

by the district court in its order dated September 15, 2017.

      AFFIRMED.




                                          2